By the Court,

Paine, J.
This was a complaint against the defendant for the purpose of compelling him to provide for the support of a bastard child. There was a trial in the circuit court, and he was convicted and adjudged to be the father of the childf and to provide for its support. Erom the judgment he has appealed to this court, in the manner provided for appeals in civil actions. The attorney general moved to dismiss the appeal, on the ground that the statute relating to appeals, applies to civil actions, and that a complaint charging the party with being the father of a bastard child, is not a civil action within the meaning of that statute. We are inclined to be of this opinion. The statute which allows *562an. appeal to "be substituted for a writ of error, was evidently designed only for civil actions, and not to change the practice in criminal cases.
Bastardy proceedings, it is true, are not strictly of a criminal character, yet they have always been considered as quasi criminal cases, and the practice in them has been like the practice in criminal cases. We think the new system was not intended to change the proceedings in such cases, and that if the defendant desired to review the judgment of the circuit court, he should have sued out a writ of error.
The motion to dismiss the appeal must be granted, with costs.